Case: 11-11164     Document: 00511982109         Page: 1     Date Filed: 09/11/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 11, 2012
                                     No. 11-11164
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PAUL WILLIAM DRIGGERS,

                                                  Plaintiff-Appellant

v.

UNITED STATES OF AMERICA; UNITED STATES DEPARTMENT OF
JUSTICE CRIMINAL DIVISION; EXECUTIVE OFFICE OF UNITED STATES
ATTORNEYS; FEDERAL BUREAU OF INVESTIGATION,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:11-CV-229


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Paul William Driggers, federal prisoner # 00922-287, moves this court for
leave to proceed in forma pauperis (“IFP”) in his appeal of the district court’s
grant of summary judgment for the defendants in his lawsuit under the Freedom
of Information Act, 5 U.S.C. § 522. By moving for IFP status in this court,
Driggers is challenging the district court’s certification that his appeal is not


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-11164    Document: 00511982109      Page: 2    Date Filed: 09/11/2012

                                  No. 11-11164

taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED.
R. APP. P. 24(a).
      Driggers’s IFP motion lists, without explanation, four claims that he
intends to raise on appeal: that the defendants failed to identify which
documents contained information responsive to Driggers’s FOIA requests, that
the DOJ “never properly answered as a Defendant because they never submitted
an affidavit,” that the grand jury witnesses “waived privacy by testifying at
trial,” and that the defendants failed to produce documents responsive to
Driggers’s FOIA requests that were not protected by an exception for grand jury
materials. “Although pro se briefs are afforded liberal construction, . . . even pro
se litigants must brief arguments in order to preserve them.” Mapes v. Bishop,
541 F.3d 582, 584 (5th Cir. 2008) (internal citation omitted). Driggers has failed
to brief any argument challenging the district court’s certification that his
appeal was not taken in good faith, nor has he briefed any challenge to the
district court’s reasons for its certification decision. See Baugh, 117 F.3d at 202.
Accordingly, he has “effectively abandoned” any challenge to the district court’s
certification decision, see Mapes, 541 F.3d at 584, and he has failed to show that
his appeal involves “legal points arguable on their merits (and therefore not
frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation
marks and citation omitted). Therefore, we DENY Driggers’s motion for leave
to appeal IFP, and we DISMISS the appeal as frivolous. See Baugh, 117 F.3d at
202 n.24; 5TH CIR. R. 42.2.
      This dismissal counts as a strike under 28 U.S.C. § 1915(g). See Adepegba
v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). We caution Driggers that if
he accumulates three strikes under § 1915(g), he will not be able to proceed IFP
in any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See
§ 1915(g).



                                         2